           Case 19-40265            Doc 2      Filed 04/01/19         Entered 04/01/19 00:32:53              Desc Main
                                                  Document            Page 1 of 5
 ​                                             United States Bankruptcy Court
                                         Middle District of Georgia, Columbus Division

 DEBTOR                                                                                         Chapter 13
 Drew, Timothy Eugene                                                                           Case No.
                                                                                                [ ] Check if this is a modified plan,
                                                                                                and list below the sections of the
                                                                                                plan that have been changed.
 Original Plan


                                                  CHAPTER 13 PLAN
                                             MIDDLE DISTRICT OF GEORGIA
                                               (NOT OFFICIAL FORM 113)


Part 1: Notices

To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on
                          the form does not indicate that the option is appropriate in your circumstances. Plans that do not
                          comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check each box
                          that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
                          case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must
                          file an objection to confirmation at least 7 days before the date set for the hearing on confirmation unless
                          otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
                          notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file
                          a timely proof of claim in order to be paid under any plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to state
        whether or not the plan includes each of the following items. If an item is checked as “ Not Included”or if both boxes
        are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions placed in any
        part other than Part 6 are void.

      Limit the Amount of a Secured Claim: The plan seeks to limit the amount of a                [X] Included   [ ] Not included
1.1   secured claim, as set out in Part 3, Section 3.5, which may result in a partial payment
      or no payment at all to the secured creditor.
      Avoidance of Liens: The plan requests the avoidance of a judicial lien or                   [ ] Included   [X] Not included
1.2   nonpossessory, nonpurchase-money security interest as set out in the Nonstandard
      Provisions Part 6
1.3   Nonstandard Provisions: The plan sets out Nonstandard Provisions in Part 6.                 [ ] Included   [X] Not included

        1.4 Income status of debtor(s) as stated on Official form 122-C1

                  Check One:

                  [X] The current monthly income of the debtor(s) is less than the applicable median income specified in 11 U.S.C.
                      §1325(b)(4)(A).

GAMB Form 113 12/1/18
          Case 19-40265          Doc 2       Filed 04/01/19         Entered 04/01/19 00:32:53               Desc Main
                                                Document            Page 2 of 5
               [ ] The current monthly income of the debtor(s) is not less than the applicable median income specified in 11
                    U.S.C. §1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan

2.1.           Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee
               and the debtor(s) (or the debtor's(s’
                                                   ) employer) shall pay to the Trustee the sum of 1,115.00 monthly (If the
               payments change over time include the following.) These plan payments change to


2.2.           Additional Payments: Additional payments of will be made on from (Source)

2.3.           Trustee Percentage Fee: The Trustee percentage fee as set by the United States Trustee will be collected from
               each payment made by the debtor(s).

2.4.           Plan Length: If the debtor(s)' current monthly income is less than the applicable median income specified in 11
               U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

               If the debtor(s)' current monthly income is not less than the applicable median income specified in11
               U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims

       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.           Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured
               by the debtor's(s') principal residence): (Payments which become due after the filing of the petition but before the
               month of the first payment designated here will be added to the pre-petition arrearage claim.)

                                                                 MONTH OF FIRST                  MONTHLY                 CHECK IF
                                                                   PAYMENT                       PAYMENT                PRINCIPAL
NAME OF CREDITOR                                                  UNDER PLAN                      AMOUNT               RESIDENCE
None                                                                                                                           [ ]

3.2.           Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts
               secured by the debtor's(s') principal residence) where the last payment is due after the last payment under the plan.
               If no monthly payment is designated, the arrearage claims will be paid after the short term secured debts listed in
               Section 3.3 and 3.5

                                                            INTEREST
                                           ESTIMATE          RATE (IF                                      MONTHLY
                                           D AMOUNT         APPLICAB                                       PAYMENT IF
NAME OF CREDITOR                                DUE               LE)                           COLLATERAL ANY
None

3.3.           Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured
               by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the
               bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year
               of filing. See § 1325(a). The claims listed below will be paid in full as allowed.

                                             AMOUNT         INTEREST                                       MONTHLY
NAME OF CREDITOR                                DUE             RATE                            COLLATERAL PAYMENT
Farmers Furniture                               3,056.30            5.75        bedroom suite & push mower $65.00

3.4.           Preconfirmation Adequate Protection: Preconfirmation adequate protection payments will be made to the
               following secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor.
               These payments will be applied to reduce the principal of the claim.



GAMB Form 113 12/1/18
           Case 19-40265           Doc 2      Filed 04/01/19         Entered 04/01/19 00:32:53               Desc Main
                                                 Document            Page 3 of 5
                                                                                                                       ADEQUATE
                                                                                                                      PROTECTION
NAME OF CREDITOR                                                                                                         AMOUNT
Badcock                                                                                                                         10.00
Campus USA                                                                                                                      98.00
Farmers Furniture                                                                                                               25.00

3.5.             Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are
                 subject to cramdown, with allowed claims will be paid as follows:

                 If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                 If the value is listed as $0.00 the creditor ’
                                                              s allowed claim will be treated as unsecured.
                 If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                 If you do not intend to cram down the claim, enter "debt" as the value.

                                                                                                                         MONTHLY
                                        AMOUNT                  INTEREST                                                 PAYMENT
NAME OF CREDITOR                           DUE            VALUE     RATE COLLATERAL                                       AMOUNT
Badcock                                   1,000.00       1,000.00          5.75   living room suite                             32.00
Campus USA                                9,800.00       9,800.00          5.75   2009 Mercedes Benz C350                      408.00
USAA                                      1,996.24       3,475.00          5.75   2000 Ford Expedition                          64.00
Titlemax of Georgia                       2,723.00       6,300.00          5.75   2007 Suzuki GSX1300RKZ                        90.00

3.6.             Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering
                 the collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment
                 should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of this plan, the stay under § 362(a)
                 will terminate as to the collateral only and the stay under § 1301 will terminate in all respects unless the debt is
                 listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured claim resulting from the
                 disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                                    DESCRIPTION OF COLLATERAL
None

3.7.             Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                                    COLLATERAL
Edwina Word                                                         Domestic Support Obligation
Nicole Willett                                                      Domestic Support Obligation

3.8.             Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are
                 listed in Part 6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1.             Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of 3,250.00 to be paid as follows:
                 (SELECT ONE)
                 [X]    Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.
                 [ ]    Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                        itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13
                        Cases.

4.2              Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case.

4.3.             Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan
                 as follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are
                 available and will include interest at the rate of             %. (If this is left blank, no interest will be
                 paid.)

NAME OF CREDITOR                                                                                              PAYMENT AMOUNT
GAMB Form 113 12/1/18
           Case 19-40265           Doc 2      Filed 04/01/19         Entered 04/01/19 00:32:53               Desc Main
                                                 Document            Page 4 of 5
Nicole Willett                                                                                                                  65.00

4.4.             Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full over
                 the life of the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims

5.1.             Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are
                 not cumulative, debtor(s) will pay the highest of the three)

                 (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of 0.00 to the non-priority
                 unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary provisions in Part 6
                 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this requirement.

                 (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive 0.00 .
                 Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible for discharge in
                 this case.

                 (c) The debtor(s) will pay 4,000.00 to the general unsecured creditors to be distributed prorata.

5.2.             General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be
                 paid (CHOOSE ONLY ONE):

                 (a)           % dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
                 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part 2
                 Section 2.4.

                 (b) the debtor(s) anticipates unsecured creditors will receive a dividend of 7.0 %, but will also pay the highest
                 amount shown in paragraph, 5.1(a), 5.1(b) or 5.1(c) above. All creditors should file claims in the event priority and
                 secured creditors do not file claims and funds become available for distribution.

5.3.             Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is
                 proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should appear in Part 6
                 Nonstandard Provision.

                                                                                                                         INTEREST
                                                                                                                             RATE
                                                                                                       ESTIMATED               (IF
                                                                                                          AMOUNT        APPLICABL
NAME OF CREDITOR                                            REASON FOR CLASSIFICATION                    OF CLAIM               E)
None

5.4.             Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
                 assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease,
                 an explanation of those payments should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                                   DESCRIPTION OF COLLATERAL
Progressive Leasing                                                refrigerator (debtor hereby assumes lease)

5.5.             Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession
                 of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding
                 §1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to
                 the Trustee shall remain in the possession of the debtor(s). All property in the possession and control of the
                 debtor(s) at the time of confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not and is not
                 required to insure such property and has no liability for injury to any person, damage or loss to any such property
                 in possession and control of the debtor(s) or other property affected by property in possession and control of the
                 debtor(s).

5.6.             Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in
                 the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens or preference
GAMB Form 113 12/1/18
           Case 19-40265            Doc 2       Filed 04/01/19         Entered 04/01/19 00:32:53                 Desc Main
                                                   Document            Page 5 of 5
                 actions will be reserved and can be pursued after confirmation of the plan. Successful lien avoidance or preference
                 action will be grounds for modification of the plan.

Part 6: Nonstandard Provisions

                 Nonstandard Provisions: Under Bankruptcy rule 3015(c), all nonstandard provisions are required to be set forth
                 below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any
                 nonstandard provisions placed elsewhere in the plan are void.


Part 7: Signatures

7.1.             Certification: The debtor’   s(s)' attorney (or debtor(s), if not represented by an attorney) certifies that all provisions
                 of this plan are identical to the Official form of the Middle District of Georgia, except for language contained in
                 Part 6: Nonstandard Provisions.

Debtors

/s/ Timothy Drew                                                        Date: March 31, 2019
Signature of debtor

                                                                        Date:
Signature of debtor

Debtor(s) Attorney

/s/ Samuel Kennedy                                                      Date: March 31, 2019
Signature of debtor’
                   s(s’
                      ) attorney




GAMB Form 113 12/1/18
